Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 7/8/22, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers US 8,979,811 B2 and US 10,646370 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	Claims 21-41 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Campbell (US 4490145 A); and Dallas (US 7655070 B1).  	Campbell and/or Dallas teach an ostomy filter and ostomy bag comprising an ostomy bag with stoma and vent openings, the ostomy filter comprising enclosure and opposite sides, a first layer, an absorbent layer, and a welded peripheral seal between the ostomy bag and filter.
 	However, as to independent claim 21, Campbell and/or Dallas fail to teach or fairly suggest that the filter assembly includes a combination of: an adhesive zone with an outer adhesive perimeter; and a weld area surrounding the adhesive zone, where the filter assembly is heat sealable to the ostomy bag at the weld area and wherein the ostomy filter is attached by heat seal to the ostomy bag at the weld area.  	However, as to independent claim 39, Campbell and/or Dallas fail to teach or fairly suggest that the filter assembly includes a combination of: a system of filter assemblies located on a release liner, each filter assembly comprising both: an adsorbent layer comprising adsorbent particles; wherein the enclosure side of the filter assembly comprises: an adhesive zone with an adhesive and having an outer adhesive perimeter; and a weld area surrounding at least a portion of the adhesive zone, where the filter assembly is heat sealable to the enclosure at the weld area.
  	However, as to independent claim 40, Campbell and/or Dallas fail to teach or fairly suggest that the filter assembly includes a combination of: a gas permeable first layer; an adsorbent layer comprising adsorbent particles; wherein the bag side of the filter assembly comprises: an adhesive zone with an adhesive and having an outer adhesive perimeter; and a weld area surrounding at least a portion of the adhesive zone, where the filter assembly is heat sealable to the bag at the weld area.
	As presented on pages 5-10 of the 2/27/19 Applicant’s Appeal Brief in parent application 14/624202, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Campbell and/or Dallas, and one of skill would have not been motivated to, provide the above combinations of elements and features for each of independent claims 21, 39, and 40, as presented above.   	While Campbell teaches that the outer periphery of the enclosure/ostomy pouch can be sealed at its periphery by a weld or by an adhesive, Campbell and/or Dallas fail to teach or suggest that the filter assembly includes both: an adhesive zone with an outer adhesive perimeter; and a weld area completely surrounding at least a portion of the adhesive zone.	Thus, it would not have been obvious to one ordinary skill in the art at the time of the invention, and one of skill would not have been motivated, to modify the teachings of Campbell and/or Dallas to provide the filter assembly with a weld area completely surrounding a portion of an adhesive zone.  Campbell and/or Dallas do not teach or suggest modifying the pouch peripheral weld to include a weld area surrounding an adhesive layer.   	Based on the teachings of Campbell and/or Dallas there would be no motivation to modify the alternative of a weld or adhesive attachment, since Campbell is limited to using alternatively a weld or an adhesive for the same purpose and function of attaching and sealing the filter assembly enclosure to the ostomy pouch wall, and there is no suggestion of any advantage or purpose in providing the recited weld area completely surrounding a portion of an adhesive zone.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781